DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (US 2015/0257838; “Huet”), in view of Lavallee et al. (US 2016/0113720; “Lavallee”).
Claim 1, Huet discloses a surgical system (Fig. 2; abstract; paragraphs [0015]-[0054]) for cutting an anatomical structure of a patient according to a target plane defined in a coordinate system of the anatomical structure (Figs. 2 and 6; paragraphs [0072]-[0074]), the surgical system comprising: a robotic device (Fig. 2; 6) comprising: a cutting tool (Figs. 1 and 2; 64, 65) configured to cut the anatomical structure according to a cutting plane (Fig. 2; paragraph [0072]), an actuation unit (6) comprising from three to five motorized degrees of freedom (Fig. 2; paragraph [0029]), said actuation unit comprising at least one portion having a parallel architecture (paragraph [0107]) comprising a base (see Fig. A below; the arrows and circles just give a general idea of 
However, Huet does not disclose the control unit being configured to perform the function of, if the cutting plane cannot be aligned with the target plane, compute 
Lavallee teaches a surgical control unit that is configured to perform the function of, if the cutting plane cannot be aligned with the target plane, compute indication to a user to reposition the actuation unit with respect to the anatomical structure (paragraph [0142]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the function of the control unit as taught by Lavallee to the control unit of Huet, in order to allow the control unit the ability to indicate the user how to properly adjust the unit so that the correct pose can be met (paragraph [0142]).


    PNG
    media_image1.png
    366
    588
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 1 from Huet to help show claim limitations.

Claim 2, Huet discloses wherein the cutting tool is a surgical saw (Fig. 2; 65) comprising a saw blade (65) configured to oscillate within the cutting plane (Fig. 2).
Claim 3, wherein the cutting plane is parallel to a plane of the planar mechanism (Fig. 2; the planar mechanism is the first tiny segment of the arm 62 that is connected to the base of the tool that 66 points to).
Claim 4, wherein the cutting plane is orthogonal to a plane of the planar mechanism (Fig. 2; in this scenario one could draw many planes through the distal small segment connected to the base of the tool, the base portion could also be considered the planar mechanism).
Claim 5; wherein the cutting tool is a burr, a laser, a high-pressure water jet, a scalpel, a lancet, or an ultrasonic cutter adapted for cutting soft tissue (Fig. 1; 64).
Claim 9, wherein the planar mechanism is passive (Fig. 2; note that a user can passively move the arm around if desired).
Claim 10, wherein the planar mechanism is at least partially active (Fig. 2; paragraph [0106]).
Claim 11, wherein the planar mechanism comprises at least two motorized degrees of freedom (paragraph [0106]; note that the planar mechanism could be a couple segments/portions of the arm).
Claim 12, further comprising a locking system (the control system puts the arm in the right place and it is “locked” in that place until the computer wants to move it again) adapted for locking each degree of freedom of the planar mechanism once the cutting plane has be aligned with the target plane (Fig. 2; paragraphs [0106]-[0117]).
Claim 13, wherein the holding arm comprises a braking system (again the computer controls all the movements of the arm) configured to apply a braking force inversely proportional to a distance between a current pose of the robotic device and a target pose enabling alignment of the cutting plane with the target plane (Fig. 2; paragraphs [0103]-[0117]; the robotic systems mentioned also include these features). 
Claim 14, wherein the tracking unit comprises at least one tracker (Fig. 2; paragraphs [0110]-[0117]; 66, 68) configured to be rigidly attached to the anatomical structure and at least one tracker rigidly attached to the holding arm and/or to the actuation unit (Fig. 2; paragraphs [0110]-[0117]).
Claim 15, wherein the tracking unit further comprises a tracker (Fig. 2; 66) configured to be rigidly attached to the cutting tool (Fig. 2; paragraphs [0110]-[0117]).
Claim 16, further comprising an interface (Fig. 2; regions that 63, and 66 point at) configured for attaching the cutting tool at an end of the planar mechanism (Fig. 2), wherein the tracking unit comprises a tracker configured to be rigidly attached to said end of the planar mechanism (Fig. 2; 66).
Claim 17, wherein the control unit is configured to allow operation of the cutting tool only when the cutting plane is aligned with the target plane (Fig. 2; paragraphs [0093]-[0117]).
Claim 18, Huet discloses the device as noted above.
However, Huet does not disclose a support unit as required by the claims (noted how the robotic arm is not connected to the patient).
Lavallee teaches a support unit (Fig. 3E; 5) that connected to an actuation unit (Fig. 3E), the support unit comprising at least one element designed to make contact 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a support unit, as taught by Lavallee, to the system of Huet, in order to provide a mechanical link between the tool and the anatomy to give more support between the two components and help in alignment (Fig. 3E; paragraph [0141]).
Claim 19, Lavallee teaches wherein the support unit comprises at least two detachable elements (Fig. 3E; paragraphs [0172]-[0234]), a first element configured to be attached to the anatomical structure and a second element configured to be attached to the actuation unit and/or the holding arm (Fig. 3E; paragraphs [0172]-[0234]; could be any of the embodiments).
Claim 20, Lavallee teaches wherein the first element comprises a rigid base (Fig. 3E) and a strap (Fig. 3E 53) configured to be wrapped around the anatomical structure to maintain the rigid base (Fig. 3E), said rigid base being configured to be removably attached to the second element (Fig. 3E; paragraphs [0172]-[0234]).
Claim 21, Lavallee teaches wherein the first and second elements of the support unit are lockable (paragraphs [0219]-[0220]), and wherein the system comprises a single actuator for unlocking the holding arm and said first and second elements of the support unit (Figs. 3A-3L; paragraphs [0172]-[0234]).
Claim 22, wherein the control unit is configured to implement a control loop comprising: determining poses of the actuation unit and the anatomical structure using localization information provided by the tracking unit; based on a geometrical model of 
Claim 23, wherein the tracking unit further comprises a tracker (Fig. 2; 66, 68) and wherein the control unit is configured to implement a control loop comprising: determining poses of the actuation unit, the cutting tool and the anatomical structure using localization information provided by the tracking unit (Fig. 2; paragraphs [0110]-[0117]); computing a deviation between the cutting plane and the target plane (paragraphs [0106]-[0117]); if the deviation is less than a threshold, allowing operation of the cutting tool and determining a new pose of the actuation unit, cutting tool and anatomical structure (Fig. 2; paragraphs [0102]-[0117]); if the deviation is greater than or equal to the threshold, projecting the cutting plane and the target plane in the coordinate system of the actuation unit (Fig. 2; paragraphs [0102]-[0117]), computing a transformation between the plane of the planar mechanism and the cutting plane; updating the target plane with the computed transformation computed; computing a new attitude of the actuation unit to align the cutting plane with the updated target plane, and 
Claim 24, wherein the user interface is configured to display a representation of the anatomical structure to be cut (paragraphs [0104]-[0117]), a line representing the target plane and a line representing the cutting plane according to two different views, wherein indicators in the form of a pair of bars have a determined length such that the line representing the cutting plane intersects both bars in each view only if the cutting plane can be aligned with the target plane (Fig. 2; 61; paragraphs [0106]-[0117]).
Claim 26, Huet discloses a surgical system (Fig. 2; abstract; paragraphs [0015]-[0054]), comprising: a cutting tool (Fig. 2; 63, 65) having an attached tracker (paragraphs [0110]-[0117]; 66, 68); a passive planar mechanism (see Fig. A above) having a first end connected to the cutting tool (Fig. A); an actuation unit (Fig. 2; 6) connected to a second end of the planar mechanism (Fig. A), the actuation unit for adjusting a position and orientation of the cutting tool (Fig. 2; paragraph [0106]), wherein the actuation unit has at least three motorized degrees of freedom (Fig. 2; paragraph [0029]) and comprises a base (Fig. A above) and a platform (Fig. A above; note that depending on what parts the claim requires more or less sections of the robotic arm could be used to meet the claim limitations) selectively orientable relative to the base according to at least two of said motorized degrees of freedom (Fig. A; paragraphs [0029] and [0106]); a passive articulated lockable holding arm (Fig. A), wherein the holding arm is attached to the base of the actuation unit (Fig. A), and the planar mechanism is attached to the platform of the actuation unit (Fig. A); and a control unit (Fig. 2; 60) configured to: determine a pose of the cutting tool using data from 
However, Huet does not disclose the control unit being configured to perform the function of, if the cutting plane cannot be aligned with the target plane, compute indication to a user to reposition the actuation unit with respect to the anatomical structure.
Lavallee teaches a surgical control unit that is configured to perform the function of, if the cutting plane cannot be aligned with the target plane, compute indication to a user to reposition the actuation unit with respect to the anatomical structure (paragraph [0142]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the function of the control unit as taught by Lavallee to the control unit of Huet, in order to allow the control unit the ability to indicate the user how to properly adjust the unit so that the correct pose can be met (paragraph [0142]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (US 2015/0257838; “Huet”), in view of Lavallee et al. (US 2016/0113720; “Lavallee”), in further view of Campbell (US 5620414).
Huet in view of Lavallee discloses the system as noted above.

Campbell teaches using lasers, water jets, and scalpels as common cutting tools (col. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute any one of the known cutting tools, as taught by Campbell, for the cutting tool of Huet in view of Lavallee, since these are all well-known tools that can perform cutting (col. 1).

Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Huet in view of Lavallee does not teach the limitations of claims 25 and 27 and there does not appear to be any reasonable combination or interpretation that can be made to read on these claims in light of the known prior art.

Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. The current rejection attempts to more clearly point to the different segments required by the claim. The Applicant argues that if the actuation unit is essentially the whole arm then there are no other segments to be considered the other parts required by the claim. However, the claim does not necessarily distinguish that the unit is different than the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775